DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 30, 32 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer et al. (US 5,655,714).
Regarding claim 21, Kieffer discloses a sprayer 102 for use with a dispensing assembly to dispense fluid from a container 120 of the dispensing assembly (see fig. 1), the sprayer comprising: a head (horizontal extending portion, located above grip or handle portion; see fig. 1); a clip 135 coupled to the head and configured to attach the sprayer 102 to the container 120 (see fig. 1), the clip 135 including an arm (arms which extend downward from head portion, which include recesses 137 to engage lugs 125; see fig. 1) extending away (in downward direction) from the head (see fig. 1); a handle (vertical grasping portion of sprayer 102; see fig. 1) coupled to the head for use in grasping the sprayer; and an actuator (trigger illustrated in fig. 1) coupled to the head and/or the handle, the actuator configured to direct fluid from the container 120 to the head (via tube 142) for dispensing the fluid from the sprayer 102 (see fig. 1).
Regarding claim 30, Kieffer discloses wherein the head and the handle define a pistol- style configuration (see fig. 1).
Regarding claim 32, Kieffer discloses a tube 142 configured to couple the sprayer 102 to the container 120 for transporting the fluid from the container 120 to the head (see fig. 1). 
Regarding claim 34, Kieffer discloses a method of making a sprayer 102 comprising: forming a sprayer 102 having a head portion (horizontal extending portion, located above grip or handle portion; see fig. 1) and a handle portion (vertical grasping portion of sprayer 102; see fig. 1); and forming an arm 135 extending away from the head portion of the sprayer (in downward direction) for use in coupling the sprayer 102 to a handle 139 of the container 120 (see fig. 1). 
Regarding claim 35, Kieffer discloses wherein forming the arm 135 includes forming the arm with a generally L-shape (extends in a horizontal direction, then downward into a vertical direction; see fig. 1).
Regarding claim 36, Kieffer discloses wherein forming the sprayer 102 further includes forming the sprayer with the head portion and the handle portion arranged in a pistol-style configuration (see fig. 1).
Claims 21, 34, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum (US 4,925,066).
Regarding claim 21, Rosenbaum discloses a sprayer comprising: a head 24 (see fig. 1); a clip 26 coupled to the head 24 and configured to attach the sprayer to the container 14 (see fig. 1), the clip 26 including an arm extending away (in a rearward direction) from the head (see figs. 1, 2 and 4); a handle (vertical grasping portion below the head 24; see figs. 2 and 4) coupled to the head 24 for use in grasping the sprayer; and an actuator (trigger illustrated) coupled to the head 24 and/or the handle (see figs. 1-4), the actuator configured to direct fluid from the container 14 to the head 24 (when attached thereto) for dispensing the fluid from the sprayer  (see fig. 1).
Regarding claim 34, Rosenbaum discloses a method of making a sprayer  comprising: forming a sprayer having a head portion 24 and a handle portion (vertical grasping portion below the head 24; see figs. 2 and 4); and forming an arm 26 extending away from the head portion 24 of the sprayer (in rearward direction) for use in coupling the sprayer to a handle 16 of the container 14 (see figs. 1 and 2).
Regarding claim 36, Rosenbaum discloses wherein forming the sprayer further includes forming the sprayer with the head portion 24 and the handle portion arranged in a pistol-style configuration (see figs. 2 and 4).
Regarding claim 37, Rosenbaum discloses wherein forming the arm 26 includes forming the arm monolithically with the head portion 24 of the sprayer (see figs. 1, 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Rosenbaum (US 4,925,066) in view of Habora et al. (US 5,542,581).
Regarding claims 32 and 33, Rosenbaum discloses all the elements of the claimed invention except the teaching of a tube; and wherein the handle defines a recess configured to receive the tube for storage within the handle.
Habora teaches a sprayer including a tube 22 to convey the liquid from the container 10 for delivery to the spray head 14 (see fig. 6 and col. 2,lines 63-67); wherein a handle portion defines a recess to receive the tube 22 for storage therein (tube 22 extends through the handle portion to convey the fluid therethrough for dispensing; see fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art to provide the Rosenbaum sprayer with a tube, as taught by Habora, in order to provide means for conveying the liquid from the container for delivery to the spray head. 
Furthermore, it would have been obvious to one of ordinary skill in the art to provide the Rosenbaum sprayer wherein the handle defines a recess configured to receive the tube for storage within the handle, as taught by Habora, in order to permit conveying of the fluid therethrough for dispensing.








Allowable Subject Matter
Claims 22-29, 31 and 38-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 22-29 and 38-40, the prior art of record fails to teach or render obvious wherein the first arm is generally coplanar with an upper portion of the head. Regarding claim 31, the prior art of record fails to teach or render obvious wherein the clip further includes at least one rib disposed along a side portion of the head and adjacent the arm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754